Appeal from a judgment of the Supreme Court (Keegan, J.), entered June 2, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Respondent’s decision to deny petitioner parole based upon the seriousness of his crime and his poor institutional record is supported by the record and satisfied the requirements of Executive Law § 259-i and Correction Law § 805. Supreme Court was therefore correct in dismissing the petition.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.